Title: Thomas Jefferson to John Wayles Eppes, 17 January 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     Jan. 17. 10.
          
          Your’s of the 10th came safely to hand, 
		   and I now inclose you a letter from Francis. 
		  
		  he continues in excellent health, and employs his time well. he has written to his Mama & grandmama.
          
		  
		  I observe that the H. of R. are sensible of the ill effect of the long speeches in their house on their proceedings. but they have a worse effect in the disgust they excite among the people, and the disposition they
			 are producing to transfer their confidence from the legislative to the Executive branch, which would soon sap our constitution. these speeches therefore are less & less read, and if continued
			 will cease to be read at all.
			 
			 
			 
		  the models for that oratory which is to
			 produce the greatest effect by securing the attention of hearers & readers, are to be found in Livy, Tacitus, Sallust, & most assuredly not in Cicero. I doubt if there is a man in the world who can now read one of his orations through but as a piece of task-work. I observe the house is endeavoring to remedy the eternal protraction of debate by setting up all night, or by the use of the Previous Question. both will subject them to the most serious inconvenience. the
			 latter may be turned upon themselves by a trick of their adversaries. I have thought that such a Rule as the following would be more effectual & less inconvenient. ‘Resolved that at [VIII.] aclock in the evening (whenever the house shall be in session at that hour) it shall be the duty of the Speaker to declare that hour arrived, whereupon all debate shall cease. if there be then before the house a Main question for the reading or passing of a bill, resolution or order, such Main question shall immediately be put by the Speaker, & decided by Yeas & Nays. if the question
			 before the house be secondary, as for amendment, commitment, postponement, adjournment of the debate or question, laying on the table, reading papers, or a Previous question, such secondary question, [or
			 any other which may delay the Main question] shall stand ipso facto discharged, & the Main question shall then be before the house & shall be immediately put & decided by Yeas & Nays. But a motion for adjournment of the house may then once, & once only, take place of the Main question, and if decided in the negative, the Main question shall then be put as before. should any question of order arise, it shall be decided
			 by the Speaker instanter, & without debate or appeal; and questions of Privilege arising, shall be postponed till the Main question be decided. messages from the President or Senate may be recieved but not acted on till after the decision of the Main question. But this rule shall be suspended during the [three] last days of the session of Congress.’
          No doubt this on investigation, will be found to need amendment; but I think the principle of it better adapted to meet the evil than any other which has occurred to me. you can consider & decide upon it however, & make what use of it you please, only keeping the source of it to yourself. ever affectionately yours
          
            Th:
            Jefferson
        